Citation Nr: 1549918	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder, prior to September 1, 2011.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder from September 1, 2011, to the present. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded the case in September 2013.

In March 2012, the Veteran presented sworn testimony during a Travel Board hearing in Nashville, Tennessee, before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In a July 2015 statement, the Veteran's wife indicated that his physician had told him that his April 2015 stroke was caused, in part, by his service-connected psychiatric disability.  Thus, the issue of entitlement to service connection for a stroke, to include as secondary to service-connected posttraumatic stress disorder (PTSD), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.
REMAND

The Veteran was most recently examined for his PTSD in November 2013.  In July 2015, his wife submitted a statement indicating that his psychiatric symptoms had worsened since his April 2015 stroke.  As this suggests a possible worsening of symptoms since his last VA examination, a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Additionally, the September 2013 Board remand directed the AOJ to obtain an opinion on whether the Veteran was unemployable due to his service-connected PTSD.  The November 2013 VA examiner failed to provide an opinion on the Veteran's employability.  It is, therefore, inadequate to decide the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, the Veteran claims that he is unable to work due to his service-connected PTSD, which has been remanded herein.  The readjudication of the PTSD claim may affect the TDIU claim.  These issues are inextricably intertwined.  The claim for an increased rating for PTSD must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  

The examiner should specifically comment on whether the Veteran service-connected psychiatric disability has precluded him from engaging is substantially gainful employment.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claim of entitlement to an increased rating for PTSD should be readjudicated.  Thereafter, readjudicate the claim for TDIU.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


